                      Case 19-50261-KG             Doc 49       Filed 07/03/19        Page 1 of 3



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


                                                                     Chapter 11
    In re:
                                                                     Case No. 19-11292 (KG)
    INSYS THERAPEUTICS, INC., et al.,1
                                                                     Jointly Administered
                                Debtors.



    INSYS THERAPEUTICS, INC., et al.
                                                                     Adv. Pro. No. 19-50261-KG
                                Plaintiffs,

    -against-

    STATE OF ARIZONA, ex. rel. Mark Brnovich,
    Attorney General, et al.

                                Government Defendants.


                                         STIPULATION OF DISMISSAL

             IT IS HEREBY stipulated and agreed, pursuant to Rule 41(a)(1) of the Federal Rules of

Civil Procedure, which is incorporated by reference into Rule 7041 of the Federal Rules of

Bankruptcy Procedure, by and among Insys Therapeutics, Inc. and its affiliated debtors in the

above-captioned chapter 11 cases, as debtors and debtors-in-possession, and plaintiffs in the four

suits in In re National Prescription Opiate Litigation, Case No. 1:17-md-02804 (MDL No.

2804), U.S. District Court for the Northern District of Ohio, that are parties to the above-

captioned adversary proceeding number 19-50261-KG (the “Adversary Proceeding”), that the




1            The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
             identification number, as applicable, are: Insys Therapeutics, Inc. (7886); IC Operations, LLC (9659); Insys
             Development Company, Inc. (3020); Insys Manufacturing, LLC (0789); Insys Pharma, Inc. (9410); and
             IPSC, LLC (6577). The Debtors’ mailing address is 410 S. Benson Lane, Chandler, Arizona 85224.



WEIL:\97101015\1\53602.0004
                    Case 19-50261-KG      Doc 49       Filed 07/03/19   Page 2 of 3



Adversary Proceeding be dismissed, without prejudice, as to the following parties, with each

party to bear its own costs and attorneys’ fees:

                   Summit County Combined General Health District
                   City of Barberton
                   Village of Boston Heights
                   Boston Township
                   Village of Clinton
                   Copley Township
                   Coventry Township
                   City of Cuyahoga Falls
                   City of Fairlawn
                   City of Green
                   Village of Lakemore
                   Village of Mogadore
                   City of Munroe Falls
                   City of Norton
                   Village of Peninsula
                   Village of Richfield
                   Village of Silver Lake
                   Springfield Township
                   City of Stow
                   City of Tallmadge
                   Valley Fire District
                   County of Cabell




                                                   2
WEIL:\97101015\1\53602.0004
                    Case 19-50261-KG   Doc 49       Filed 07/03/19     Page 3 of 3



Dated: July 3, 2019
       Wilmington, Delaware

RICHARDS, LAYTON & FINGER, P.A.                     BLANK ROME LLP



/s/ Christopher M. De Lillo                         /s/ Victoria A. Guilfoyle
Mark D. Collins (No. 2981)                          Stanley B. Tarr (DE No. 5535)
John H. Knight (No. 3848)                           Victoria A. Guilfoyle (DE No. 5183)
Paul N. Heath (No. 3704)                            1201 N. Market St., Suite 800
Marcos A. Ramos (No. 4450)                          Wilmington, DE 19801
Christopher M. De Lillo (No. 6355)                  Telephone:      (302) 425-6400
One Rodney Square                                   Facsimile:      (302) 425-6464
920 N. King Street
Wilmington, DE 19801                                -AND-
Telephone: (302) 651-7700
Facsimile: (302) 651-7701                           BROWN RUDNICK LLP
                                                    David J. Molton
-AND-                                               Kenneth J. Aulet
                                                    Chelsea E. Mullarney
WEIL, GOTSHAL & MANGES LLP                          Seven Times Square, 47th Floor
Gary T. Holtzer (admitted pro hac vice)             New York, NY 10036
Ronit J. Berkovich (admitted pro hac vice)          Telephone:    (212) 209-4800
Peter D. Isakoff (admitted pro hac vice)            Facsimile:    (212) 209-4801
Brenda L. Funk (admitted pro hac vice)
767 Fifth Avenue                                    -AND-
New York, NY 10153
Telephone: (212) 310-8000                           BROWN RUDNICK LLP
                                                    Steven D. Pohl
Proposed Attorneys for the Debtors and              One Financial Center
Debtors in Possession                               Boston, MA 02111
                                                    Telephone:    (617) 856-8200
                                                    Facsimile:    (617) 856-8201

                                                    -AND-

                                                    GILBERT LLP
                                                    Scott D. Gilbert (pro hac vice pending)
                                                    Craig J. Litherland (pro hac vice pending)
                                                    1100 New York Ave, NW, Suite 700
                                                    Washington, D.C. 20005
                                                    Telephone:      (202) 772-2277

                                                    Special Insolvency Counsel to the MDL
                                                    Plaintiffs
63440680 v1



                                                3
WEIL:\97101015\1\53602.0004
